DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 2, 5, 8, 12-19, 26-28, and 33-34 have been cancelled.

Applicant's arguments filed 7/23/2021 have been fully considered but they are not persuasive.

	Claims 1, 3-4, 6-7, 9-11, 20, 25, and 29-32 are allowable.  The prior art of record does not disclose or suggest anti-platelet factor 4 (PF4) antibodies or antigen binding fragments thereof comprising SEQ ID NO: 4 and SEQ ID NO: 10.  SEQ ID NO: 4 is 74 amino acids and contains the light chain CDRs of SEQ ID NOS: 1, 2, and 3 and the second and third framework regions.  SEQ ID NO: 4 is contained within SEQ ID NOS: 5 and 6.  SEQ ID NO: 10 is 83 amino acids and contains the heavy chain CDRs of SEQ ID NOS: 7, 8, and 9 and the second and third framework regions.  SEQ ID NO: 10 is contained within SEQ ID NOS: 11 and 12.  See at least Table 2.   
	Claim 4 recites “light chain variable domain has” and “heavy chain variable domain has” the recited sequences.  “Has” has been interpreted as meaning “consisting of” to distinguish claim 4 from claim 3 which recites “comprising.”
	Claim 7 recites “light chain has” and “heavy chain has” the recited sequences.  “Has” has been interpreted as meaning “consisting of” to distinguish claim 7 from claim 6 which recites “comprising.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 21 is now directed to an “expression vector comprising a nucleic acid molecule encoding the antibody or antigen-binding fragment thereof of claim 1.”  This is confusing as the antibody of claim 1 requires two separate polypeptides, a light chain and a heavy chain.  It is unclear if the nucleic acid molecule encodes a fusion protein of the two chains or if the nucleic acid molecule encodes two separate chains or if something else was intended.  In addition, whatever the implied limitations of “expression vector” are, it is unclear how these limitations are structurally associated with the single nucleic acid molecule encoding the antibody of claim 1.  It is unclear how an antigen-binding fragment would be encoded.  That is, some portion of both the heavy and light chains would be required with an ability for the two chains to associate appropriately when both are expressed.  The chains individually do not bind antigen.
Claim 22 is now directed to a recombinant cell expressing the vector of claim 21.  However, a vector is not expressed.  It is unclear what applicant intends.  The metes and bounds of the claim cannot be determined.

Applicant’s arguments are unpersuasive and improperly import limitations from the specification into the claims.  See MPEP 2111.01(II).
The claims are confusing and omit essential structural cooperative relationships or connections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712.  The examiner can normally be reached on 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa